Name: 90/520/EEC: Council Decision of 24 September 1990 on the conclusion, on behalf of the European Economic Community, of an Agreement between the European Economic Community and the European atomic energy Community and the Czech and Slovak Federal Republic on trade and commercial and economic cooperation
 Type: Decision
 Subject Matter: cooperation policy;  trade policy;  political geography;  European construction
 Date Published: 1990-10-23

 Avis juridique important|31990D052090/520/EEC: Council Decision of 24 September 1990 on the conclusion, on behalf of the European Economic Community, of an Agreement between the European Economic Community and the European atomic energy Community and the Czech and Slovak Federal Republic on trade and commercial and economic cooperation Official Journal L 291 , 23/10/1990 P. 0028 - 0028COUNCIL DECISION of 24 September 1990 on the conclusion, on behalf of the European Economic Community, of an Agreement between the European Economic Community and the European Atomic Energy Community and the Czech and Slovak Federal Republic on trade and commercial and economic cooperation (90/520/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the conclusion of the Agreement negotiated between the European Economic Community and the European Atomic Energy Community, of the one part, and the Czech and Slovak Federal Republic, on the other part, on trade and commercial and economic cooperation is necessary to achieve the external relations objectives of the European Economic Community; Whereas some of the economic cooperation measures provided for in the Agreement fall outside the scope of the Treaty, notably those referred to in the context of the common commercial policy, and recourse should therefore also be had to Article 235 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the European Atomic Energy Community and the Czech and Slovak Federal Republic on trade and commercial and economic cooperation is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give, on behalf of the European Economic Community, the notification provided for in Article 22 of the Agreement (2). Article 3 The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Committee set up under Article 19 of the Agreement. Done at Brussels, 24 September 1990. For the Council The President V. SACCOMANDI (1) Opinion delivered on 13 September 1990 (not yet published in the Official Journal).(2) See page 43 of this Official Journal.